DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 06 January 2022, claim 1 has been amended, and claims 1-9 remains pending in the application.
New in this Office Action are 102 and 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2011/0097613 A1). Hereinafter referred to as Kim.
Regarding claim 1, Kim discloses a battery (“rechargeable battery 100” [0035]) comprising:
an electrode group including a positive electrode and a negative electrode (“electrode assembly 10 formed by winding a positive electrode 11 and a negative electrode 12” [0035]);
a container in which the electrode group is housed (“case 34 accommodating the electrode assembly 10” [0035]) and an opening is formed (“an opening of the case 34” [0035]), the opening being open on one side in a height direction (“opening may be formed at one side of the case 34. The cap assembly 20 … covering the opening of the case 34” [0040] where Fig. 2 shows that this height occurs at the top of the rechargeable battery 100);
a lid configured to cover the opening of the container (“cap plate 30 covering the opening of the case 34” [0040]), and including a gas discharge valve (“cap plate 30 may include a vent member 39” [0040]), a liquid inlet penetrating through the lid being formed (“cap plate 30 may include an electrolyte injection opening 27 formed at one portion thereof to allow electrolyte to be injected therethrough” [0041]);
a pair of electrode terminals attached to an outer surface of the lid (“A positive terminal 21 … may protrude through the cap plate 30 to an outer side of the cap plate 30. A negative terminal 22 … may protrude through the cap plate 30 to the outer side of the cap plate 30.” [0040]), and electrically connected to the electrode group (“positive terminal 21 may be electrically connected to the positive electrode 11 … negative terminal 22 may be electrically connected to the negative electrode 12” [0040]); and
an electrode group holder provided between the lid and the electrode group inside the container (“a channel member between the electrode assembly and the cap plate” [0012]), and stacked together with the lid (Fig. 3 where channel flow member 40 comprises of separation plates 41, 32, and “separation plates 41 and 42 may be disposed such that upper ends thereof are in contact with the lower surface of the cap plate 30” [0058]), an open hole penetrating through the electrode group holder (the hole formed by the elements 41 and 42 that are arranged perpendicularly with respect to each other, and “An area between the separation plates 41 and 42 may be open. Accordingly, gas may flow between the separation plates 41 and 42” [0050]) being formed across an area facing the gas discharge valve and an area facing the liquid inlet, the open hole continuously extending from the area facing the gas discharge valve to the area facing the liquid inlet (Fig. 3 where first avoiding recess 47 is included with the hole formed by the separation plates 41, 42, and “first and second avoiding recesses 47 and 43b may be aligned with the electrolyte injection opening 27” [0055] and Fig. 3 indicates that the hole formed by separation plates 41, 42 is between support protrusions 46 where Fig. 2 indicates extends continuously over both the injection opening 27 and vent member 39).
Regarding claim 2, Kim discloses all of the limitations for the battery as set forth in claim 1 above, and wherein the electrode group holder includes a protrusion in surroundings of the open hole (Fig. 3 where the protrusion comprises of 42 and 43, which are a separation plate 42 and blocking plate 43 [0048]), the protrusion protruding to a side in which the electrode group is positioned (“blocking plate 43 may stably secure the electrode assembly 10” [0058]).
Regarding claim 3, Kim discloses all of the limitations for the battery as set forth in claim 2 above, and wherein the protrusion is provided on each of both sides of the open hole (via separation plate 42 as shown in Fig. 3) in a lateral direction intersecting the height direction (Fig. 3 where separation plate 42 is provided on sides of the hole that extend perpendicular to the height direction, which runs through the thickness of the channel flow member 40 shown in the figure).
Regarding claim 4, Kim discloses all of the limitations for the battery as set forth in claim 2, and wherein:
the pair of electrode terminals are separated from each other in a lateral direction intersecting the height direction (Fig. 2 where terminals 21, 22 are disposed on opposite ends of the battery in which the ends span in a direction that is perpendicular to the height of the battery); and
the gas discharge valve, the liquid inlet, the open hole, and the protrusion are arranged between the pair of electrode terminals in the lateral direction (Fig. 2 where 27, 39, and 40 are disposed in between the two terminals 21, 22).
Regarding claim 6, Kim discloses all of the limitations for the battery as set forth in claim 1 above, and wherein:
the pair of electrode terminals are separated from each other in a lateral direction intersecting the height direction (Fig. 2 where terminals 21, 22 are disposed on opposite ends of the battery in which the ends span in a direction that is perpendicular to the height of the battery); and
the gas discharge valve, the liquid inlet, and the open hole are arranged between the pair of electrode terminals in the lateral direction (Fig. 2 where 27, 39, and 40 are disposed in between the two terminals 21, 22).
Regarding claim 7, Kim discloses all of the limitations for the battery as set forth in claim 1 above, and wherein:
the electrode group holder is arranged in a condition in which a long-side direction of the electrode group holder (the direction in which the pair of insulating members 26 form where they are arranged in Fig. 3) corresponds to a lateral direction intersecting the height direction (the direction previously described is perpendicular to the height direction which extends through the thickness of the channel flow member 40 in Fig. 3); and
the lid is arranged in a condition in which a long-side direction of the lid corresponds to the lateral direction (Fig. 2 shows that cap plate 30 extends in the direction formed by the direction that the location of the pair of insulating members 26 form).
Regarding claim 8, Kim discloses all of the limitations of the battery as set forth in claim 1, and wherein:
the positive electrode of the electrode group includes a positive electrode current collector, and a positive electrode active material-containing layer carried on a surface of the positive electrode current collector (“positive electrode 11 … may include a coated region, i.e., a region formed by coating an active material on a current collector” [0037]);
the negative electrode of the electrode group includes a negative electrode current collector, and a negative electrode active material-containing layer carried on a surface of the negative electrode current collector (“negative electrode 12 … may include a coated region, i.e., a region formed by coating an active material on a current collector” [0037]);
the positive electrode current collector includes a positive electrode current collecting tab in which the positive electrode active material-containing layer is not carried on the surface (“positive electrode uncoated region 11a may be formed at one end of the positive electrode 11” [0038]);
the negative electrode current collector includes a negative electrode current collecting tab in which the negative electrode active material-containing layer is not carried on the surface (“negative electrode uncoated region 12a may be formed at another, e.g., opposite, end of the negative electrode 12” [0038]);
the positive electrode current collecting tab protrudes from the negative electrode toward one side in a lateral direction intersecting the height direction (Fig. 2 indicates that uncoated region 11a is formed on the left side of the battery); and
the negative electrode current collecting tab protrudes from the positive electrode toward a side opposite to the side toward which the positive electrode current collecting tab protrudes in the lateral direction (“formed at another, e.g., opposite, end of the negative electrode 12 along a lengthwise direction of the negative electrode 12” [0038]).
Regarding claim 9, Kim discloses a battery pack comprising the battery as set forth in claim 1 above (“A plurality of high-output rechargeable batteries may be connected in series to constitute a large capacity battery module” [0005]).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0097613 A1) as applied to claim 2 above, and further in view of Maeda et al (JP 2014/072018 A). Hereinafter referred to as Maeda.
Regarding claim 5, Kim discloses all of the limitations for the battery as set forth in claim 2 above, but does not disclose wherein the electrode group holder includes a lattice-shaped rib configured to support the protrusion from a side in which the lid is positioned (via 43 which extends to the cover plate 20 ).
However, Maeda discloses a battery (“laminated exterior battery” [0021], 1 Fig. 1) comprising an electrode group including a positive electrode and a negative electrode (“electrode body 10” [0021] which “has a configuration in which a positive electrode plate 101 and a negative electrode plate 102 facing each other” [0022], 10 Fig. 2), a container in which the electrode group is housed (“laminated exterior body” [0021], 20 Fig. 1), a lid configured to cover the opening of the container (“sealing portion 20d” [0022], 20d Fig. 1), an electrode group holder (“electrically insulating spacer” [0029], “the spacer 44 is attached so that its main surface faces one end surface of the electrode body 10” [0037]) provided between the lid and the electrode group inside the container (“inserted between the inner surface of the laminated exterior body 20 and the positive electrode lead 105 and the negative electrode lead 106 in the arrow A portion of Fig. 1” [0029]), and wherein the electrode group holder includes a protrusion that protrudes to a side in which the electrode group is positioned (comprised of 44e, 44f, 44g in Fig. 4 which protrudes towards electrode body 10 based on the configuration of the battery shown in Fig. 6, “outer ribs” [0030]). Maeda teaches wherein the electrode group holder includes a lattice-shaped rib (“inner ribs 44h and 44i”, which are “intersecting in a grid pattern” [0030]) configured to support the protrusion from a side in which the lid is positioned (“inner ribs 44h and 44i the same height as the outer ribs 44e to 44g” [0035]), and that using a lattice-shaped rib in the electrode group holder reduces the volume of material needed for its manufacturing, and the likelihood of deformation such as warping to occur while maintaining the rigidity of the electrode group holder ([0035]).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the electrode group holder of the battery of Kim in view of Maeda wherein the electrode group holder includes a lattice-shaped rib configured to support the protrusion from a side in which the lid is positioned (i.e., via separating plate 43 which extends upward toward the lid of the container of the battery of Kim) in order to achieve an electrode group holder that does not require as much volume of material for manufacturing and has reduced occurrence of deformation such as warping to occur while maintaining the rigidity of the electrode group holder with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721